MEMORANDUM OPINION
NIX, Judge:
Plaintiff in error, John Edgar Manis, hereinafter referred to as defendant was convicted on a plea of guilty to Robbery by Force in the District Court of Tulsa County, Case No. CRF-69-1615, and sentenced to Five years imprisonment. Judgment and sentence was imposed on December 22, 1969, and this appeal perfected therefrom.
On appeal, the single contention of the defendant is that the Juvenile Code, 10 O.S.Supp.1969, §§ 1101-1505, which provides for criminal prosecution of males as adults at age 16, but not females until age 18, is unconstitutional as denying equal protection of the law. This same issue was previously raised and found to be without merit in Lamb v. State, Okl.Cr., 475 P.2d 829 (1970) and Reed v. State, Okl.Cr., 475 P.2d 829 (1970). We again decline to grant relief in view of this contention.
It appears that defendant, age 17, entered a voluntary and understanding plea of guilty while represented by counsel in the presence of his parents after the trial court advised him of his rights and the effect of his plea. We, therefore, conclude that the plea is valid as is the judgment and sentence imposed thereon. Finding no reason to the contrary, the judgment and sentence is hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.